Exhibit 10.20.1

 

2006 NONQUALIFIED DEFERRED COMPENSATION PLAN

 

OF OLD DOMINION FREIGHT LINE, INC.

 

EFFECTIVE DATE: January 1, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2006 NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Section 1.

  Purpose        1

Section 2.

  Definitions        1

Section 3.

  Credits to Deferred Compensation Account    7     3.1   Salary and Bonus
Reduction Credits    7 Section 4.   Payment of Benefits    8     4.1   Normal
Retirement    8     4.2   Disability Retirement    8     4.3   Termination of
Service    8     4.4   Payment of benefit by reason of Retirement    9     4.5  
Payment of benefit by reason of death    10     4.6   Payment at a specified
time    10     4.7   Hardship distributions    11     4.8   Termination events
   12     4.9   Change of Payment Election    15     4.10   Delay of Payments
Under Certain Circumstances    15 Section 5.   Accounts; Adjustment of Accounts
   16 Section 6.   Administration by Committee    18 Section 7.   Not a Trust   
22 Section 8.   Allocation of Responsibilities    22 Section 9.   Benefits Not
Assignable; Facility of Payments    23 Section 10.   Beneficiary        24
Section 11.   Amendment and Termination of Plan    25 Section 12.  
Communication to Participants    25 Section 13.   Claims Procedure    26
Section 14.   Miscellaneous Provisions    28     14.1   Setoff    28     14.2  
Notices    28     14.3   Lost distributees    29     14.4   Reliance on data   
29     14.5   Receipt and release for payments    29     14.6   Headings    30  
  14.7   Continuation of employment    30     14.8   Disputes    30     14.9  
Merger or consolidation    30     14.10   Construction    30



--------------------------------------------------------------------------------

2006 NONQUALIFIED DEFERRED COMPENSATION PLAN

OF OLD DOMINION FREIGHT LINE, INC.

 

Section 1. Purpose.

 

This 2006 Nonqualified Deferred Compensation Plan of Old Dominion Freight Line,
Inc. (the “Plan”) is established to permit certain management employees of the
Employer to defer receipt of current Compensation from the Employer in order to
provide retirement benefits on behalf of such employees. The Plan is not
intended to be a tax-qualified retirement plan under Section 401 (a) of the
Internal Revenue Code. The Plan is intended to be an unfunded Plan maintained
primarily for the purpose of providing deferred compensation benefits for
Eligible Employees as defined in Section 2.12 below under Sections 201(2),
301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974.

 

Section 2. Definitions:

 

As used in the Plan, including this Section 2, references to one gender shall
include the other and, unless otherwise indicated by the context:

 

2.1 “Accrued Benefit” shall mean, with respect to each Participant, the sum of
the balances credited to his Deferred Compensation Account as of the applicable
Adjustment Date, following adjustment to such account as of such Adjustment Date
as provided in Section 5, but shall not include the Participant’s Special
Accrued Benefit for deferrals and adjustments pursuant to Section 4.6 hereof,
which shall be referred to in this Plan as the Participant’s Special Accrued
Benefit.

 

-1-



--------------------------------------------------------------------------------

2.2 “Active Participant” shall mean, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
who is in Service shall cease to be an Active Participant immediately upon a
determination by the Committee that the Participant has ceased to be an Eligible
Employee.

 

2.3 “Adjustment Date” shall mean March 31, June 30, September 30 and December 31
of each Plan Year, and such other dates as the Committee may select from time to
time. The Adjustment Date occurring on December 31 of each year shall be
referred to herein as the “Year-End Adjustment Date.”

 

2.4 “Average Moody’s Rate” shall mean, with respect to an Adjustment Date (the
“Current Adjustment Date”), the average of the Moody’s Rate (as defined in
Section 2.15) in effect on the fifteenth day of each month (or if such day is
not a business day, the immediately preceding business day) and the last
business day of each month during the period beginning on the day next following
the immediately preceding Adjustment Date and ending on the Current Adjustment
Date.

 

2.5 “Beneficiary” shall mean the person, persons, entity or entities designated
or determined pursuant to the provisions of Section 10 of the Plan.

 

2.6 “Board” shall mean the Board of Directors of Old Dominion Freight Line, Inc.
or such committee of the Board to which the Board shall assign all or part of
its duties and powers under the Plan.

 

-2-



--------------------------------------------------------------------------------

2.7 “Committee” shall mean the Administrative Committee provided for in
Section 6.

 

2.8 “Compensation” shall mean all remuneration payable by the Employer to an
Employee during the Plan Year for Service as reported or reportable for federal
income tax purposes on Form W-2, excluding amounts paid to or for an Employee
(i) as an allowance or reimbursement for travel or relocation expenses,
(ii) automobile use expense, (iii) excess term life insurance premium, (iv) P.S.
58 costs, (v) airplane use expense, but including Salary and Bonus Reduction
Credits under this Plan and elective deferrals under the Old Dominion 401
(k) Retirement Plan.

 

2.9 “Deferred Compensation Account” shall mean the separate account to be kept
for each Participant, as described in Sections 3.1, 4.6, and 5, to which Salary
and Bonus Reduction Credits, shall be credited.

 

2.10 “Disability” shall mean that a Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Participant’s Employer.

 

-3-



--------------------------------------------------------------------------------

2.11 “Effective date of the Plan” shall be January 1, 2006.

 

2.12 “Eligible Employee” shall mean each Employee who is determined by the
Committee to be a highly compensated or management Employee who is in a position
materially to affect the profits of the Employer and who is selected by the
Committee to participate in the Plan. An Employee shall cease to be an Eligible
Employee immediately upon the first to occur of the following: (i) the
Employee’s termination of Service; (ii) determination by the Committee that the
Employee no longer is a highly compensated or management Employee; or
(iii) determination by the Committee in its sole discretion that the Employee
shall no longer be selected to participate in the Plan. See Sections 2.2 and
2.17 with respect to provisions governing participation in the Plan by an
Eligible Employee.

 

2.13 “Employee” shall mean an individual in the Service of the Employer if the
relationship between the individual and the Employer is the legal relationship
of Employee and Employee.

 

2.14 “Employer”shall mean Old Dominion Freight Line, Inc., a Virginia
corporation with its principal office at 500 Old Dominion Way, Thomasville,
North Carolina, or any successor thereto by merger, consolidation or otherwise,
or any affiliated or subsidiary corporation or business organization of the
Employer which, with the consent of the Board, shall become a party to this
Plan.

 

2.15 “Moody’s Rate” shall mean the average of the actual annual percentage yield
for Aaa and Baa rated corporate bonds reported as the Moody’s Seasonal Rate from
time to time in Federal Reserve Statistical Releases. See Section 2.4 concerning
definition of “Average Moody’s Rate.”

 

-4-



--------------------------------------------------------------------------------

2.16 “Normal Retirement Age” of a Participant shall be age fifty-five (55). The
“Normal Retirement Date” of a Participant shall mean the first day of the
calendar month coincident with or next following the later of (a) attainment by
the Participant of his Normal Retirement Age, or (b) his actual Retirement date.

 

2.17 “Participant” shall mean with respect to any Plan Year an Eligible Employee
who has entered the Plan and any other Employee who has an Accrued Benefit or
Special Accrued Benefit under the Plan. An Eligible Employee who has not
otherwise entered the Plan shall enter the Plan and become a Participant as of
the date determined by the Committee. A Participant who separates from Service
with the Employer and who later returns to Service will not be eligible to defer
Compensation under the Plan except upon satisfaction of such terms and
conditions as the Committee shall establish upon the Participant’s return to
Service, whether or not the Participant shall have an Accrued Benefit remaining
under the Plan on the date of his return to Service. See Section 2.2 for
definition of “Active Participant.”

 

2.18 “Plan” shall mean the Nonqualified Deferred Compensation Plan as herein set
out or as duly amended.

 

2.19 “Plan Year” shall mean the twelve-month period ending on December 31 of
each year (including years prior to the effective date of the Plan).

 

-5-



--------------------------------------------------------------------------------

2.20 “Retire” or “Retirement” shall mean Retirement within the meaning of
Section 4.1, 4.2 or 4.4.

 

2.21 “Salary and Bonus Reduction Agreement” shall mean a written agreement
entered into between a Participant and the Employer pursuant to the provisions
of Section 3.1.

 

2.22 “Salary and Bonus Reduction Credits” shall mean the amounts credited to the
Participant’s Deferred Compensation Account by the Employer pursuant to the
provisions of Section 3.1.

 

2.23 “Service” shall mean employment by the Employer as an Employee.

 

2.24 “Spouse” or “Surviving Spouse” shall mean, except as otherwise provided in
the Plan, the legally married Spouse or Surviving Spouse of a Participant.

 

2.25 “Termination Adjustment Date” shall mean the Adjustment Date coincident
with or next following the date as of which a Participant terminates Service
with the Employer for any reason (including Retirement or death).

 

2.26 “Applicable Guidance” shall mean Treasury regulations issued to Internal
Revenue Code of 1986 (the “Code”), Section 409A, or other written Treasury or
Internal Revenue Service guidance regarding 409A, which is in addition to Notice
2005-1.

 

-6-



--------------------------------------------------------------------------------

Section 3. Credits to Deferred Compensation Account;

 

3.1 Salary and Bonus Reduction Credits:

 

3.1.1 Amount of Salary and Bonus Reduction Credits: Each Active Participant may
elect, by entering into a Salary and Bonus Reduction Agreement with the
Employer, to reduce his (i) regular salary from the Employer by a whole number
percentage from three to ten percent (in increments of one percent) and from
five to fifty percent (in increments of five percent), and/or (ii) bonus from
the Employer by a whole number percentage from five to seventy-five percent (in
increments of five percent). The amount of the Participant’s Salary and Bonus
Reduction Credits shall be credited by the Employer to the Deferred Compensation
Account maintained for the Participant pursuant to Section 6.

 

3.1.2 Time for crediting Salary and Bonus Reduction Credits: The Employer shall
credit to the Participant’s Deferred Compensation Account as of each Adjustment
Date an amount equal to the total Salary and Bonus Reduction Credits for the
period beginning on the date next following the immediately preceding Adjustment
Date and ending on the Current Adjustment Date.

 

3.1.3 Administrative rules governing Salary and Bonus Reduction Agreements:

 

(a) An election pursuant to Section 3.1.1 shall be made each year by the
Participant by executing and delivering a Salary and Bonus Reduction Agreement
to the Committee. This Agreement shall be delivered to the Committee on or
before December 31 of each year to be effective for Compensation for Services
performed during the following taxable year. In the case of the first year in
which a Participant becomes eligible to participate in the Plan, such election
may be made with respect to Services to be performed subsequent to the election
within thirty (30) days after the date the Participant becomes eligible to
participate in the Plan. Each Participant shall also deliver to the Committee
the Participant’s initial payment election at the time of delivery of the Salary
and Bonus Reduction Agreement. A payment election may apply to all salary and
bonus reductions or only to specific reductions based on the date of deferral as
indicated on the payment election form. A Participant must make any permissible
initial payment elections on a form the Employer provides for that purpose.

 

(b) A Participant may unilaterally modify a Salary and Bonus Reduction Agreement
(either to increase or decrease the portion of his future Compensation which is
subject to salary and

 

-7-



--------------------------------------------------------------------------------

bonus reduction within the percentage limits set forth in Section 3.1.1, or to
terminate Salary and Bonus Reduction Credits under the Plan) by providing a
written modification of the Salary and Bonus Reduction Agreement to the
Employer. The modification shall become effective as of the first day of the
following Plan Year.

 

(c) The Committee may from time to time establish policies or rules governing
the manner in which Salary and Bonus Reduction Credits may be made.

 

Section 4. Payment of Benefits:

 

4.1 Normal Retirement: A Participant who is in Service shall be eligible to
Retire from Service at his Normal Retirement Date and commence receiving payment
of his Accrued Benefit, determined as of his Termination Adjustment Date,
pursuant to Section 4.4.

 

4.2 Disability Retirement: If a Participant shall suffer Disability while in
Service prior to his Normal Retirement Date, he shall Retire as of the date of
establishment of his Disability and his Accrued Benefit and Special Accrued
Benefit, determined as of his Termination Adjustment Date, shall be payable as
provided in Section 4.4, treating for this purpose such date of his Disability
Retirement as if it were his Normal Retirement Date.

 

4.3 Termination of Service: If the Service of a Participant with the Employer
shall be terminated for any reason other than Retirement or death, or before his
attainment of age fifty-five (55), his Accrued Benefit, determined as of his
Termination Adjustment Date, shall be paid to him in cash in a lump sum as soon
as practicable (but no later than forty-five days) following such Termination
Adjustment Date. If the Service of a Participant is terminated because of

 

-8-



--------------------------------------------------------------------------------

Retirement or death, or after his attainment of age fifty-five (55), such
Accrued Benefit shall be payable as provided in Section 4.4, treating his
Termination Adjustment Date as if it were his Normal Retirement Date. In the
case of any Specified Employee, distributions may not be made before the date
which is six (6) months after the date of separation from Service (or, if
earlier, the date of death of the Employee). For purposes of the preceding
sentence, a “Specified Employee” is a key Employee (as defined in Section 416(i)
of the Internal Revenue Code of 1986 (“Code”) without regard to Paragraph 5
thereof). A Participant is not a Specified Employee unless any stock of the
Employer is publicly traded on an established securities market or otherwise.

 

4.4 Payment of benefit by reason of Retirement: If a Participant shall Retire,
his Accrued Benefit, determined as of his Termination Adjustment Date, shall be
paid to him in cash in a lump sum or in equal annual installments over a term
certain of five, ten, fifteen or twenty years, as elected by the Participant
commencing as of the first day of the calendar quarter next following such
Termination Adjustment Date, and on each anniversary of such date for the
remainder of the term certain. If the Participant elects to receive payment of
his Accrued Benefit in annual installments for a term certain, the amount of
each succeeding annual installment shall be adjusted, as of the Adjustment Date
immediately preceding the date as of which such annual installment shall be
paid, for additions to the Participant’s account pursuant to Section 5. Such
adjustment shall be made by dividing the aggregate of his account balances as of
such date

 

-9-



--------------------------------------------------------------------------------

(following adjustment as of such date) by the number of annual installments
remaining to be paid hereunder, provided, that the last annual installment due
hereunder shall be the entire amount credited to the Participant’s account on
the date of payment.

 

4.5 Payment of benefit by reason of death:

 

4.5.1 If the Participant shall die while in Service, the Participant’s Accrued
Benefit, determined as of his Termination Adjustment Date, shall be payable to
his Beneficiary in the manner elected by the Participant in his salary and bonus
deferral election, commencing as soon as practicable (but no later than
forty-five days) following such Adjustment Date.

 

4.5.2 If the Participant shall die following his termination of Service and
before all payments to him under the Plan have been made, the balance of the
Participant’s Accrued Benefit, determined as of the Adjustment Date coincident
with or next following the date such death occurs, shall be paid to the
Participant’s Beneficiary in the manner elected by the Participant in his salary
and bonus deferral election, treating the Beneficiary for this purpose as the
Participant.

 

4.6 Payment at a Specified Time. An Active Participant who enters into a Salary
and Bonus Reduction Agreement pursuant to Section 3 and who also elects at the
time of such election to defer such amounts for a term of five (5) years (on a
calendar year basis beginning with the effective date of the first deferral
pursuant to the election) shall receive his or her Special Accrued Benefit
according to the provisions of this Section 4.6. The Participant’s Special
Accrued Benefit, determined as of the Year-End Adjustment Date coincident with
the end of the specified five (5) year term, shall be paid to the Participant in
cash in a lump sum by no later than the 15th day of the third month next
following such

 

-10-



--------------------------------------------------------------------------------

Year-End Adjustment Date. If a Participant dies or retires due to Disability
prior to receiving the Participant’s Special Accrued Benefit, then such
Participant’s Special Accrued Benefit shall be added to his Accrued Benefit and
distributed in accordance with the Participant’s Payment Election Form.

 

4.7 Hardship distributions:

 

4.7.1 Unforeseeable Emergency: A Participant may, at any time prior to the
commencement of payments hereunder, make application to the Committee to receive
a payment in a lump sum of all or a portion of the balance credited to his
Deferred Compensation Account by reason of an unforeseeable emergency. The
amount distributed with respect to an emergency shall not exceed the amount
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). The term “unforeseeable emergency”
means a severe financial hardship to the Participant resulting from an illness
or accident of the Participant, the Participant’s Spouse or dependent (as
defined in Section 152(a) of the Internal Revenue Code of 1986) of the
Participant, loss of the Participant’s property due to casualty or other
similar, extraordinary and unforeseeable circumstances arising as a result of a
events beyond the control of the Participant. A severe financial hardship shall
not include those expenses which are normally budgetable. The determination of
whether a financial need constitutes an “immediate and heavy financial need”
within the scope of this Section 4.7.1 shall be made by the Committee in its
sole and absolute discretion, and its decision to grant or deny a payment on
account of financial hardship shall be final. The Committee shall apply uniform
and nondiscriminatory standards in making its decision.

 

4.7.2 The Participant’s request for a payment on account of financial hardship
must be made in writing to the Committee. The request must specify the nature of
the financial hardship, the total amount to be paid and the total amount of the
actual expense incurred or to be incurred on account of hardship.

 

-11-



--------------------------------------------------------------------------------

4.7.3 If a payment under this Section 4.7 is approved, such payment shall be
made as of the next following Adjustment Date. The processing of the request
shall be completed as soon as practicable after the date on which the Committee
receives the properly completed written request for a payment on account of
financial hardship. If a Participant terminates Service after a request is
approved in accordance with this Section 4.7 but prior to distribution of the
full amount approved, the approval of his request shall be automatically void
and the benefits he is entitled to receive under the Plan shall be distributed
in accordance with the applicable payment provisions of the Plan. Only one
payment because of financial hardship shall be made within any Plan Year. A
Participant’s deferral election shall be cancelled upon a payment due to an
unforeseeable emergency.

 

4.7.4 The Committee may from time to time adopt additional policies or rules
governing the manner in which such payments because of financial hardship may be
made so that the Plan may be conveniently administered.

 

4.8 Termination events:

 

4.8.1 Notwithstanding any other provision of this Plan, this Plan shall be
terminated as of a date (the “Termination Date”) which follows by not more than
60 days the date on which first occurs one or more of the following events (a
“Termination Event”):

 

(i) There shall be a change in ownership of the Employer. A change in ownership
of the Employer shall occur on the date that any one person, or more than one
person acting as a group, acquires ownership of stock of the Employer that,
together with stock held by such person or group constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Employer. However, if any one person or more than one person acting as a
group, is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Employer, the acquisition
of additional stock by the same person or persons is not considered to cause a
change of ownership of the Employer

 

-12-



--------------------------------------------------------------------------------

(or to cause a change in the effective control of the Employer (as defined
below). An increase in the percentage of stock owned by any one person or
persons acting as a group, as a result of a transaction in which the Employer
acquires its stock in exchange for property, will be treated as an acquisition
of stock for the purposes of this provision. This provision applies only when
there is a transfer of stock of the Employer (or issuance of the stock of the
Employer) and stock in the Employer remains outstanding after the transaction.

 

(ii) There shall be a change in the effective control of the Employer. A change
in the effective control of the Employer shall occur on the date that either:
(a) any one person, or more than one person acting as a group acquires (or has
acquired during the 12 month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Employer
possessing 35% or more of the total voting power of the stock of the Employer;
or (b) a majority of members of the Employer’s Board of Directors is replaced
during any 12 month period by directors whose appointment or election is not
endorsed by a majority of the members of the Employer’s Board of Directors prior
to the date of the appointment or election, provided that for purposes of this
paragraph, the term “Employer” refers solely to the Employer. Change of control
shall also be subject to definitions as may be promulgated by the Department of
Treasury from time to time.

 

(iii) There shall be a change in the ownership of the Employer as a result of
the change in ownership of a substantial portion of the Employer’s assets. A
change in ownership of a substantial portion of the Employer’s assets occurs on
the date that any one person, or more than one person acting as a group,
acquires or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons assets from the
Employer that have a total gross fair market value equal to more than forty
percent (40%) of the total gross fair market value of all the assets of the
Employer immediately prior to such acquisition or acquisitions. The gross fair
market value means the value of the assets of the Employer, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.

 

-13-



--------------------------------------------------------------------------------

(iv) For the purposes of this Section 4.8.1, persons will not be considered to
be acting as a group solely because they purchase or own stock of the same
corporation at the same time or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Employer. If a
person, including an entity, owns stock in both corporations that enter into a
merger consolidation purchase or acquisition of stock or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in a corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

(v) The Employer shall terminate the Plan as applied to such Employer pursuant
to Section 11.

 

4.8.2 If a Termination Date shall occur prior to the date payment of benefits to
a Participant under this Plan commences, the Participant’s Accrued Benefit,
determined as of such Termination Date (after adjustment as provided in
Section 4.8.4), shall be paid to the Participant (or his Beneficiary) in cash in
a lump sum on the thirtieth day following the Termination Date.

 

4.8.3 If a Termination Date shall occur after the date installment benefit
payments under the Plan have commenced with respect to a Participant, the
balance of the Participant’s Accrued Benefit under the Plan as of the
Termination Date (after adjustment as provided in Section 4.8.4) shall be paid
to the Participant (or his Beneficiary) in cash in a lump sum on the thirtieth
day following the Termination Date.

 

4.8.4 If a Termination Date shall occur on a date other than an Adjustment Date,
the Termination Date shall be treated as an Adjustment Date and the Average
Moody’s Rate shall mean the average of the Moody’s Rate in effect on the last
day of each calendar month during the period beginning on the next preceding
Adjustment Date and ending on the Termination Date.

 

-14-



--------------------------------------------------------------------------------

4.9 Change of Payment Election. A Participant shall complete a Salary and Bonus
Reduction Agreement to participate in the Plan and a Payment Election Form to
receive benefits over a stated term. A Participant may file an amended election
to receive benefits over a term certain as set forth in Section 4.4. Provided,
however, that with respect to a Participant who makes such an election, the
election may not take effect until at least twelve (12) months after the date on
which the election is made, and in the case of an election related to a payment
which is to be made other than for Disability, death or the occurrence of an
unforeseeable emergency, the first payment with respect to which such election
is made may be deferred for a period of not less than five (5) years from the
date such payment would otherwise have been made, and any election related to a
payment to be paid at a specified time or pursuant to a fixed schedule may not
be made less than twelve (12) months prior to the date of the first scheduled
payment.

 

4.10 Delay of Payments Under Certain Circumstances: Notwithstanding any other
provisions of this Plan, payments to Participants may be delayed by the Employer
in the following circumstances:

 

(a) If the Employer reasonably anticipates that the Employer’s deduction with
respect to such payment otherwise would be limited or eliminated by the
application of Section 162(m) of the Code; provided that such payment will be
made either at the earliest date at which the Employer reasonably anticipates
that the deduction of the payment of the amount will not be eliminated by the
application of Section 162(m) or the calendar year in which the Participant
separates from Service;

 

-15-



--------------------------------------------------------------------------------

(b) If the Employer reasonably anticipates that the making of the payment will
violate a term of a loan agreement to which the Employer is a party, or other
similar contract to which the Employer is a party, and such violation will cause
material harm to the Employer; provided that the payment will be made at the
earliest date at which the Employer reasonably anticipates that the making of
the payment will not cause such violation, or such violation will not cause
material harm to the Employer;

 

(c) If the Employer reasonably anticipates that the making of the payment will
violate Federal Securities Laws or other applicable law; provided that the
payment shall be made at the earliest date at which the Employer reasonably
anticipates that the making of the payment will not cause such violation.

 

Section 5. Accounts; Adjustment of Accounts:

 

5.1 Accounts; Allocation date: The Committee shall establish a book reserve
account, entitled the “Deferred Compensation Account”, as defined in
Section 2.9, on behalf of each Participant. Each such account shall be adjusted
as of each Adjustment Date pursuant to the provisions of Section 5.2. For
purposes of this Section 5, the term “Allocation Date” shall mean the fifteenth
day of each month (or if such day shall not be a regular business day, the next
business day of the month), and the last business day of each month.

 

-16-



--------------------------------------------------------------------------------

5.2 Adjustments to Deferred Compensation Accounts: As of each Adjustment Date,
the Deferred Compensation Account of each Participant shall be adjusted to
reflect debits and credits to such account as of each allocation date that
occurs during the period beginning on the day next following the immediately
preceding Adjustment Date and ending on the Current Adjustment Date. Adjustment
shall be made for the following debits and credits, in the order stated:

 

5.2.1 The Deferred Compensation Account shall be debited with the total amount
of any payments made from such account since the last preceding allocation date
to him or for his benefit.

 

5.2.2 Each Participant’s Deferred Compensation Account shall be invested in such
investments as the Committee shall determine. The Committee may (but is not
required to) consider the Participant’s investment preferences when investing
amounts credited to the Participant’s Deferred Compensation Account. Such
investment preferences shall be indicated to the Committee at the time and in
the manner prescribed by the Employer, in its sole discretion. The Participant’s
Deferred Compensation Account will be credited or debited with the increase or
decrease in the realizable net asset value or credited interest (as determined
under Section 5.2.3.), as applicable, of each investment, as follows: as of each
allocation date, an amount equal to the net increase or decrease in realizable
net asset value or credited interest, as applicable, (as determined by the
Committee), of each investment option within the Plan since the preceding
allocation date shall be allocated upon all Participants’ Deferred Compensation
Accounts to be invested in that investment option in accordance with ratio which
the portion of the individual Participant’s Deferred Compensation Account which
is to be invested within that investment option, determined as provided herein,
bears to the aggregate of all amounts to be invested within that investment
option. Credited interest shall be determined in accordance with Section 5.2.3.,
below, and credited only to those Participants’ Deferred Compensation Accounts
(or portion thereof) within that investment option.

 

-17-



--------------------------------------------------------------------------------

5.2.3 The Deferred Compensation Account shall be credited with an amount equal
to the “interest equivalent.” The “interest equivalent” shall be an amount equal
to the product of (A) and (B), where (A) is the amount credited to the
Participant’s Deferred Compensation Account as of the current allocation date
(after adjustment pursuant to Section 6.2.1, but prior to adjustment pursuant to
Sections 6.2.2 and 6.2.3); and (B) is [(l+i)–l], where “n” is the number of days
since the immediately preceding allocation date, and “i” is the Average Moody’s
Rate for the Current Adjustment Date divided by 365.

 

5.2.4 The Deferred Compensation Account shall be credited with the total amount
of any Salary and Bonus Reduction Credits to such account since the immediately
preceding allocation date. For this purpose, the amount of any salary and bonus
reduction credit with respect to each allocation date during a calendar month
shall equal the sum of the Participant’s Salary and Bonus Reduction Credits with
respect to a calendar month divided by two.

 

Section 6. Administration by Committee:

 

6.1 The Committee shall consist of not fewer than three (3) nor more than five
(5) individuals who shall be appointed by the Board to serve at the pleasure of
the Board. Any member of the Committee may resign, and his successor, if any,
shall be appointed by the Board. The Committee shall be responsible for the
general administration and interpretation of the Plan and for carrying out its
provisions, except to the extent all or any of such obligations are specifically
imposed on the Board.

 

6.2 The members of the Committee shall elect a Chairman and may elect an acting
Chairman. They shall also elect a Secretary and may elect an acting Secretary,
either of whom may be but need not be a member of the Committee. The Committee
may, appoint from its membership such subcommittees with such

 

-18-



--------------------------------------------------------------------------------

powers as the Committee shall determine, and may authorize one or more of its
members or any agent to execute or deliver any instruments or to make any
payment in behalf of the Committee. The Committee shall act as Plan
administrator.

 

6.3 The Committee shall hold such meetings upon such notice, at such places and
at such intervals as it may from time to time determine. Notice of meetings
shall not be required if notice is waived in writing by all the members of the
Committee at the time in office, or if all such members are present at the
meeting.

 

6.4 A majority of the members of the Committee at the time in office shall
constitute a quorum for the transaction of business. All resolutions or other
actions taken by the Committee at any meeting shall be by vote of a majority of
those present at any such meeting and entitled to vote. Resolutions may be
adopted or other action taken without a meeting upon written consent thereto
signed by all of the members of the Committee.

 

6.5 The Committee shall maintain full and complete records of its deliberations
and decisions. The minutes of its proceedings shall be conclusive proof of the
facts of the operation of the Plan. The records of the Committee shall contain
all relevant data pertaining to individual Participants and their rights under
the Plan.

 

-19-



--------------------------------------------------------------------------------

6.6 Subject to the limitations of the Plan, the Committee may from time to time
establish rules or by-laws for the administration of the Plan and the
transaction of its business.

 

6.7 No individual member of the Committee shall have any right to vote or decide
upon any matter relating solely to himself or to any of his rights or benefits
under the Plan (except that such member may sign unanimous written consent to
resolutions adopted or other action taken without a meeting), except relating to
the terms of his salary reduction agreement.

 

6.8 The Committee may correct errors and, so far as practicable, may adjust any
benefit or credit or payment accordingly. The Committee may in its discretion
waive any notice requirements in the Plan; provided, that a waiver of notice in
one or more cases shall not be deemed to constitute a waiver of notice in any
other case. With respect to any power or authority which the Committee has
discretion to exercise under the Plan, such discretion shall be exercised in a
nondiscriminatory manner.

 

6.9 Subject to the claims procedure set forth in Section 13, Committee shall
have the duty and discretionary authority to interpret and construe the
provisions of the Plan and to decide any dispute which may arise regarding the
rights of Participants hereunder, including the discretionary authority to
construe the Plan and to make determinations as to eligibility and benefits
under the Plan. Determinations by the Plan Committee shall apply uniformly to
all persons similarly situated and shall be binding and conclusive upon all
interested persons.

 

-20-



--------------------------------------------------------------------------------

6.10 The Committee may engage an attorney, accountant, actuary or any other
technical advisor on matters regarding the operation of the Plan and to perform
such other duties as shall be required in connection therewith, and may employ
such clerical and related personnel as the Committee shall deem requisite or
desirable in carrying out the provisions of the Plan. The Committee shall from
time to time, but no less frequently than annually, review the financial
condition of the Plan and determine the financial and liquidity needs of the
Plan. The Committee shall communicate such needs to the Employer so that its
policies may be appropriately coordinated to meet such needs.

 

6.11 No fee or Compensation shall be paid to any member of the Committee for his
Service as such.

 

6.12 The Committee shall be entitled to reimbursement by the Employer for its
reasonable expenses properly and actually incurred in the performance of its
duties in the administration of the Plan.

 

6.13 No member of the Committee shall be personally liable by reason of any
contract or other instrument executed by him or on his behalf as a member of the
Committee nor for any mistake of judgment made in good faith, and the Employer
shall indemnify and hold harmless, directly from its own assets (including the
proceeds of any insurance policy the premiums for which are paid from the
Employer’s own assets), each member of the Committee and each other

 

-21-



--------------------------------------------------------------------------------

officer, employee, or director of the Employer to whom any duty or power
relating to the administration or interpretation of the Plan may be delegated or
allocated, against any unreimbursed or uninsured cost or expense (including any
sum paid in settlement of a claim with the prior written approval of the Board)
arising out of any act or omission to act in connection with the Plan unless
arising out of such person’s own fraud, bad faith, willful misconduct or gross
negligence.

 

Section 7. Not a Trust:

 

The obligation of the Employer to make payments hereunder shall constitute a
contractual liability of the Employer to the Participant. Such payments shall be
made from the general funds of the Employer, and the Employer shall not be
required to establish or maintain any special or separate fund, or otherwise to
segregate assets to assure that such payments shall be made, and the Participant
shall not have any interest in any particular assets of the Employer by reason
of its obligations hereunder. Nothing contained in this Plan shall create or be
construed as creating a trust of any kind or any other fiduciary relationship
between the Employer and the Participant or any other person. To the extent that
any person acquires a right to receive payment from the Employer, such right
shall be no greater than the right of an unsecured creditor of the Employer.

 

Section 8. Allocation of Responsibilities:

 

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

 

8.1 Board:

 

(i) To amend the Plan;

 

-22-



--------------------------------------------------------------------------------

(ii) To appoint and remove members of the Committee; and

 

(iii) To terminate the Plan.

 

8.2 Committee:

 

(i) To designate Eligible Employees and Participants;

 

(ii) To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in
Section 13 relating to claims procedure;

 

(iii) To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;

 

(iv) To account for the Accrued Benefits of Participants; and

 

(v) To direct the Employer in the payment of benefits.

 

(vi) To file such reports as may be required with the United States Department
of Labor, the Internal Revenue Service and any other government agency to which
reports may be required to be submitted from time to time; and

 

(vii) To administer the claims procedure to the extent provided in Section 13.

 

Section 9. Benefits Not Assignable; Facility of Payments:

 

9.1 No portion of any benefit credited or paid under the Plan with respect to
any Participant shall be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge, and any attempt so to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be void, nor shall any portion of such benefit be in any manner
payable to any assignee, receiver or any one trustee, or be liable for his
debts, contracts, liabilities, engagements or torts.

 

-23-



--------------------------------------------------------------------------------

9.2 If any individual entitled to receive a payment under the Plan shall be
physically, mentally or legally incapable of receiving or acknowledging receipt
of such payment, the Committee, upon the receipt of satisfactory evidence of his
incapacity and satisfactory evidence that another person or institution is
maintaining him and that no guardian or committee has been appointed for him,
may cause any payment otherwise payable to him to be made to such person or
institution so maintaining him. Payment to such person or institution shall be
in full satisfaction of all claims by or through the Participant to the extent
of the amount thereof.

 

Section 10. Beneficiary:

 

The Participant’s Beneficiary (which may include more than one person, natural
or otherwise, and one or more contingent beneficiaries) shall be designated by
the Participant on the Beneficiary Designation Form provided by and filed with
the Committee or its designee. If the Participant does not designate a
Beneficiary, the Beneficiary shall be his Surviving Spouse. If the Participant
does not designate a Beneficiary and has no Surviving Spouse, the Beneficiary
shall be the Participant’s estate. The designation of a Beneficiary, may be
changed or revoked only by filing a new Beneficiary Designation Form with the
Committee or its designee. If a Beneficiary (the “Primary Beneficiary”) is
receiving or is entitled to receive payments under the Plan and dies before

 

-24-



--------------------------------------------------------------------------------

receiving all of the payments due him, the balance to which he is entitled shall
be paid to the contingent Beneficiary, if any, named in the Participant’s
current Beneficiary Designation Form. If there is no contingent Beneficiary, the
balance shall be paid to the estate of the Primary Beneficiary. Any Beneficiary
may disclaim all or any part of any benefit to which such Beneficiary shall be
entitled hereunder by filing a written disclaimer with the Committee before
payment of such benefit is to be made. Such a disclaimer shall be made in form
satisfactory to the Committee and shall be irrevocable when filed. Any benefit
disclaimed shall be payable from the Plan in the same manner as if the
Beneficiary who filed the disclaimer had died on the date of such filing.

 

Section 11. Amendment and Termination of Plan:

 

The Board may amend any provision of the Plan, including the provisions of
Section 4.8, or may terminate the Plan at any time; provided, that in no event
shall such amendment or termination reduce any Participant’s Accrued Benefit as
of the date of such amendment or termination, nor shall any such amendment
affect the terms of the Plan relating to the payment of such Accrued Benefit
(other than the provisions of Section 4.8).

 

Section 12. Communication to Participants:

 

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

 

-25-



--------------------------------------------------------------------------------

Section 13. Claims Procedure:

 

The following claims procedure shall apply with respect to the Plan:

 

13.1 Filing of a claim for benefits: If a Participant or Beneficiary (the
“Claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefor with the Committee.

 

13.2 Notification to Claimant of decision: Within 90 days after receipt of a
claim by the Committee (or within 180 days if special circumstances require an
extension of time), the Committee shall notify the Claimant of his decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, there shall be furnished to the Claimant prior to expiration
of the initial 90-day period written notice of the extension, which notice shall
set forth the special circumstances and the date by which the decision shall be
furnished. If such claim shall be wholly or partially denied, notice thereof
shall be in writing and worded in a manner calculated to be understood by the
Claimant, and shall set forth: (i) the specific reason or reasons for the
denial; (ii) specific reference to pertinent provisions of the Plan on which the
denial is based; (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim and an explanation of why such
material or information is necessary; and (iv) an explanation of the procedure
for review of the denial. If the Plan administrator fails to notify the Claimant
of the decision in timely manner, the claim shall be deemed denied as of the
close of the initial 90 day, period (or the close of the extension period, if
applicable).

 

-26-



--------------------------------------------------------------------------------

13.3 Procedure for review: Within 60 days following receipt by the Claimant of
notice denying his claim, in whole or in part, or, if such notice shall not be
given, within 60 days following the latest date on which such notice could have
been timely given, the Claimant shall appeal denial of the claim by filing a
written application for review with the Committee. Following such request for
review, the Committee shall fully and fairly review the decision denying the
claim. Prior to the decision of the Committee, the Claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.

 

13.4 Decision on review: The decision on review of a claim denied in whole or in
part by the Committee shall be made in the following manner:

 

13.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the Claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. If the decision on review
is not furnished in a timely manner, the claim shall be deemed denied as of the
close of the initial 60-day period (or the close of the extension period, if
applicable).

 

13.4.2 With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the Claimant, and shall cite specific
references to the pertinent Plan provisions on which the decision is based.

 

13.4.3 The decision of the Committee shall be final and conclusive.

 

-27-



--------------------------------------------------------------------------------

13.5 Action by authorized representative of Claimant: All actions set forth in
this Section 13 to be taken by the Claimant may likewise be taken by a
representative of the Claimant duly authorized by him to act in his behalf on
such matters. The Plan administrator and the Committee may require such evidence
as either may reasonably deem necessary or advisable of the authority to act of
any such representative.

 

Section 14. Miscellaneous Provisions:

 

14.1 Setoff: Notwithstanding any other provision of this Plan, the Employer may
reduce the amount of any payment otherwise payable to or in behalf of a
Participant hereunder by the amount of any loan, cash advance, extension of
credit or other obligation of the Participant to the Employer that is then due
and payable, and the Participant shall be deemed to have consented to such
reduction.

 

14.2 Notices: Each Participant who is not in Service and each Beneficiary, shall
be responsible for furnishing the Committee or its designee with his current
address for the mailing of notices and benefit payments. Any notice required or
permitted to be given to such Participant or Beneficiary shall be deemed given
if directed to such address and mailed by regular United States mail, first
class, postage prepaid. If any check mailed to such address is returned as
undeliverable to the addressee, mailing of checks will be suspended until the
Participant or Beneficiary furnishes the proper address. This provision shall
not be construed as requiring the mailing of any notice or notification
otherwise permitted to be given by posting or by other publication.

 

-28-



--------------------------------------------------------------------------------

14.3 Lost distributees: A benefit shall be deemed forfeited to the Employer if
the Committee is unable to locate the Participant or Beneficiary to whom payment
is due on or before the fifth anniversary of the date payment is to be made or
commence; provided, that the Participant’s accounts shall cease to be credited
with interest pursuant to Section 5 following the first anniversary of such
date; provided further, however, that such benefit shall be reinstated if a
valid claim is made by or on behalf of the Participant or Beneficiary for all or
part of the forfeited benefit.

 

14.4 Reliance on data: The Employer and the Committee shall have the right to
rely on any data provided by the Participant or by any Beneficiary.
Representations of such data shall be binding upon any party seeking to clam a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or Beneficiary.

 

14.5 Receipt and release for payments: Subject to the provisions of
Section 14.1, any payment made from the Plan to or with respect to any
Participant or Beneficiary, or pursuant to a disclaimer by a Beneficiary, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Plan and the Employer with respect to the Plan. The recipient of any payment
from the Plan may be required by the Committee, as a condition precedent to such
payment, to execute a receipt and release with respect thereto in such form as
shall be acceptable to the Committee.

 

-29-



--------------------------------------------------------------------------------

14.6 Headings: The headings and subheadings of the Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

 

14.7 Continuation of employment: The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

 

14.8 Disputes: If any action is filed in any court, or if any arbitration is
conducted with respect to any matter arising out of or relating to the Plan,
then the prevailing party in such action or proceeding, shall, in addition to
any other recovery, be reimbursed or paid for all of its attorneys’ fees and
expenses by the other party or parties.

 

14.9 Merger or consolidation: The Employer shall not consolidate or merge into
or with another corporation or entity, or transfer all or substantially all of
its assets to another corporation, partnership, trust or other entity (a
“Successor Entity”) unless such Successor Entity, shall assume the rights,
obligations and liabilities of under the Plan and upon such assumption, the
Successor Entity shall become obligated to perform the terms and conditions of
the Plan.

 

14.10 Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of North Carolina.

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Nonqualified Deferred Compensation Plan is executed by
the Employer as of the 16th day of December, 2005.

 

OLD DOMINION FREIGHT LINE, INC. By:  

/s/ David S. Congdon

--------------------------------------------------------------------------------

    President

 

ATTEST:

/s/ Joel B. McCarty, Jr.

--------------------------------------------------------------------------------

Secretary [Corporate Seal]

 

-31-